— Appeal from a judgment of the County Court of Schenectady County (Eidens, J), rendered September 24, 2003, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant was convicted of attempted burglary in the second degree in November 2000 and was sentenced to five years’ *894probation. In July 2003, defendant was charged with violating various conditions of his probation by, among other things, failing to report to his probation officer, not being employed or participating in an educational program, failing to complete a substance abuse treatment program and not notifying his probation officer of a change of address. Thereafter, defendant admitted to violating the terms of his probation, whereupon his probation was revoked and he was sentenced to three years in prison followed by three years of postrelease supervision.
We are unpersuaded by defendant’s contention that the sentence imposed was harsh and excessive. This was defendant’s second violation of probation charge and the record demonstrates defendant’s unwillingness to comply with basic conditions of probation or address his substance abuse problem. Accordingly, we find no abuse of discretion or extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see People v Swiderski, 14 AD3d 876 [2005]; People v Gray, 13 AD3d 907 [2004]).
Cardona, P.J., Crew III, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed.